Pee Cueiam.
This was an action brought by the plaintiff to recover compensation for injuries received by her in being run down by a truck of the defendant while she was crossing Twenty-first street, in the town of Irvington. The trial resulted in a verdict in her favor, and from the judgment entered thereon the defendant has appealed.
The only ground upon which a reversal is sought is an alleged error on the part of- the trial court in permitting Dr. Bien, who was the plaintiff’s physician, and attended her in the hospital, to look at an X-ray plate which he was unable to say was a photograph of the plaintiff’s leg after her injury, •and to testify that an inspection of this plate refreshed his recollection as to the condition of the bones in Mrs. Hinkelman’s foot. The testimony was objected to on the ground that it was improper to permit the doctor to refresh his recollection by the use of a photograph that he could not swear was taken of the plaintiff’s foot or leg.
*1011We think that the objection was without merit. Anything which will refresh the recollection of a witness may be looked at by him for that purpose, although, in itself, it is not evidential.
We conclude, therefore, that the judgment under review should be affirmed.